Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Claims filed on 06/14/2022 is entered.
	Claims 642-659 are new.
Claims 1, 3, 6, 10, 628-659 are pending and under examination.

Terminal Disclaimers
The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16/397,213, and 16/397,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,717,990 and 11,236,359, and any patent granted on US Application Nos. 14/318,933, 14/681,510, and 14/701912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Color Drawing Petition
The renewed Petition to Accept Color Drawings received on June 14, 2022 has been ACCEPTED.  See Decision on Petition Under 37 CFR § 1.84(a)(2) mailed on 07/12/2022.
Information Disclosure Statement
	The IDS filed on 07/22/2022 has been considered by the examiner.  As stated on the considered IDS, only the English language sections of the three NPL documents have been considered because the documents are generally not in the English language.  It would not have been obvious before the time of the presently claimed invention to use the siRNA sequence structures disclosed in these documents to arrive at the presently claimed invention.

Declaration under 37 CFR § 1.131(a)
The Declaration filed on 06/14/2022 under 37 CFR 1.131(a) by each of the inventors Prashant Mali, George Church, and Luhan Yang, evidencing reduction to practice of the claimed invention at least as early as before October 23, 2012, is sufficient to overcome the Zhang et al reference (WO-2014/093718).  The Declaration filed on 06/14/2022 under 37 CFR 1.131(a) is sufficient to overcome the prior art date of the  Zhang et al US Provisional 61//736,527 filed on 12/12/2012.
Thus, the rejection of claims 1, 3-6, 10, 628-630, and 634-641 under pre-AIA  35 U.S.C.103(a) as being unpatentable over WO-2014/093718 to Zhang et al (published
06/19/2014 with US priority to US Provisional 61/736,527, filed on 12/12/2012) is withdrawn.
Response to Amendment
	All objections and rejections made in a previous office action are withdrawn in view of the applicants’ response filed on 06/14/2022, and 06/28/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All objections and rejections made in a previous office action have been withdrawn in view of the applicants’ response filed on 06/14/2022, and 06/28/2022.  The claims are not disclosed or fairly suggested in the prior art.  Terminal Disclaimers have overcome the NSDP rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 6, 10, 628-659 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658